Case: 21-10747     Document: 00516273180          Page: 1    Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                   April 8, 2022
                                   No. 21-10747
                                                                 Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Timothy Thomas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-460-1


   Before Davis, Smith, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Timothy Thomas pleaded guilty to two drug offenses and was
   sentenced within the advisory guidelines range to a total term of 240 months
   of imprisonment and four years of supervised release. His sole issue on appeal
   is whether the district court erred in determining the drug quantity
   attributable to him based on his interactions with one particular


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10747         Document: 00516273180               Page: 2      Date Filed: 04/08/2022




                                           No. 21-10747


   coconspirator, Garren Johnson, because the statements in the presentence
   report (PSR) lacked an evidentiary basis. Specifically, Thomas argues that
   the PSR’s statement that he supplied Johnson with 1.5 ounces of cocaine base
   every week between June 2017 and September 2018 (a total of 2,594 grams of
   cocaine base) 1 is an unsupported and unreliable conclusory statement.
           A drug quantity determination is a factual finding reviewed for clear
   error and will be affirmed “as long as it is plausible in light of the record as a
   whole.” 2 A district court may adopt a PSR’s finding of drug quantity
   “without further inquiry if those facts have an adequate evidentiary basis
   with sufficient indicia of reliability and the defendant does not present
   rebuttal evidence.” 3
           Here, the PSR relied upon the reports of law enforcement officials and
   interviews with the DEA case agent, who in turn relied upon intercepted
   cellular phone call and text communications, GPS data regarding trips taken
   by Thomas, statements from cooperating defendants, and controlled buys
   between Thomas and a confidential informant. The Government provided
   Thomas with unfettered access to the DEA agent in charge of the
   investigation and even offered to call the agent to testify in court. Thomas
   did not accept this offer and provided no counter evidence to rebut the



           1
             This series of transactions accounted for 9,263.17 of the 10,737.98 kilograms of
   converted drug weight attributed to Thomas in the PSR. Because Thomas’s offense
   involved between 10,000 and 30,000 kilograms of converted drug weight, his base offense
   level was 34. See U.S. Sent’g Guidelines Manual § 2D1.1(c)(3) [hereinafter U.S.S.G.].
   Thomas’s base offense level would have been significantly lower (30) if the disputed
   transactions with Johnson were excluded. See U.S.S.G. § 2D1.1(c)(5).
           2
           United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005) (internal quotation
   marks and citations omitted).
           3
              United States v. Dinh, 920 F.3d 307, 313 (5th Cir. 2019) (internal quotation marks,
   citation, and emphasis omitted).




                                                 2
Case: 21-10747           Document: 00516273180             Page: 3   Date Filed: 04/08/2022




                                            No. 21-10747


   statements in the PSR. 4 We further note that Thomas does not deny that he
   distributed the amounts attributed to him, only that the PSR is inadequately
   supported. 5
           In short, Thomas did not demonstrate that the PSR’s information was
   “materially untrue, inaccurate or unreliable.” 6 The district court’s drug
   quantity finding is plausible in light of the record as a whole. 7
           AFFIRMED.




           4
            See United States v. Gutierrez-Mendez, 752 F.3d 418, 429 (5th Cir. 2014) (mere
   objections to a PSR are not competent rebuttal evidence).
           5
            We have previously found the absence of an affirmative denial to be significant.
   See United States v. Gomez-Alvarez, 781 F.3d 787, 797 (5th Cir. 2005).
           6
           United States v. Carbajal, 290 F.3d 277, 287 (5th Cir. 2002) (internal quotation
   marks and citation omitted).
           7
               See Betancourt, 422 F.3d at 246.




                                                  3